Citation Nr: 0320275	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

The propriety of an initial 30 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
effective from March 15, 1989 through November 19, 1995 
(exclusive of periods of temporary total ratings for 
hospitalization), and entitlement to an evaluation in excess 
of 70 percent from November 20, 1995.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965, and from September 1968 to March 1972.  

This matter again returns to the Board of Veterans' Appeals 
(Board) on continuous appeal from an RO decision dated in 
July 1989, which denied service connection for PTSD.  That 
benefit was ultimately granted by the Board in 1995, after 
which the veteran perfected an appeal with disability 
evaluations assigned for the disorder.  The Board denied this 
appeal in June 2002.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2003 Order, the Court vacated the 
Board's June 2002 decision, remanding the matter for 
additional consideration in light the Veterans Claims 
Assistance Act of 2000 (VCAA), as detailed below.  The 
purpose of this Remand is to complete the development 
requested by the Court.  

As in June 2002, the Board refers to the RO the matter of 
entitlement to an earlier effective date for the grant of a 
total rating for compensation purposes, based on 
unemployability due to service-connected disability, for all 
action deemed appropriate.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.   

The Court vacated the Board's June 2002 decision and remanded 
the matter for action consistent with the amended section of 
38 C.F.R. § 5103(a), and VCAA.  Specifically, as detailed in 
the parties April 2003 Joint Motion for Remand, it was 
concluded that while the veteran was notified of evidence 
needed to substantiate his claim on appeal, he was not 
advised what portion of evidence, if any, was to be provided 
by him and what portion the VA would provide.  Although no 
outstanding evidence has been identified, it will be 
necessary to remand this case to comply with the Court's 
order since recent case law precludes the Board from 
correcting this deficiency in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003), 327 F. 3rd 1339 (Fed. Cir. 2003).  

Under the circumstances, this case is remanded for the 
following:

1.  Consistent with the Court's Order, all notice 
and duty to assist requirements of the VCAA should 
be satisfied and in the particular context of this 
claim, the veteran and his representative should 
again be advised of the information and evidence 
needed to substantiate the claim on appeal, and 
which portion of that he is to provide and which is 
to be obtained by VA.  Any development as may be 
subsequently necessary in view of any response 
received from the veteran should be accomplished.  

2.  Thereafter, the claim on appeal should be re-
adjudicated.  If the decision remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case and 
given an opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



